Title: Enclosure B: [Estimate of Certain Additional and Eventual Allowances], [21 January 1795]
From: 
To: 


An Estimate of certain additional & eventual allowances of expenses in the collection of the Revenue during the two years ending on the 30 day of June 1793.


For gauging of Domestic distilled Spirits prior to the 30 June 1792 if it shall appear to have been performed by any person other than an officer of the Revenue; for office rent of the Supervisors if actually incurred at  any place other than the dwelling house of the Supervisor; for Journies & circuits of the Supervisors, upon the business of The Revenue; for Clerk hire if actually incurred at Dols.
3.000.


